Citation Nr: 1128110	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether reduction of the Veteran's disability compensation payments for the period from November 1, 2000, to April 9, 2009, due to incarceration was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983, and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In an August 2006 rating decision, the RO denied service connection for PTSD.  The Veteran perfected an appeal to the Board as to this issue.  He testified as to this issue at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of that hearing is associated with the claims file.

In addition, in a January 2008 administrative determination, the RO reduced in the Veteran's disability compensation payments effective November 1, 2000, due to incarceration following a felony conviction.  As discussed below, the Board finds that the Veteran submitted a timely notice of disagreement (NOD) as to this issue.  Where a jurisdiction conferring NOD has been received and no statement of the case (SOC) has been issued, the Board has no discretion, and the case must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  To date, it does not appear that the Veteran has been provided with a SOC as to the issue of whether reduction of the Veteran's disability compensation payments for the period from November 1, 2000, to April 9, 2009, due to incarceration was proper.  Therefore, the case must be remanded for that purpose.  

Accordingly, the issue of whether reduction of the Veteran's disability compensation payments for the period from November 1, 2000, to April 9, 2009, due to incarceration was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he currently has PTSD that has been linked by a VA psychologist or psychiatrist to in-service stressors involving fear of hostile military or terrorist activity that are consistent with the circumstances of his service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  38 U.S.C.A. § §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for PTSD constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

With regard to the second element, evidence that an in-service stressor actually occurred, the necessary evidence varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  If it is established through military citation or other evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to such combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone is sufficient evidence as to the reported stressor's actual occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2010).

However, for claims pending before VA on or after October 28, 2008, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f)). 

Prior to July 13, 2010, VA regulations generally provided that, if it was determined that the claimed stressor was not related to combat (and there was no in-service diagnosis of PTSD), then the Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).  In such cases, service records or other credible statements were required to corroborate the occurrence of the claimed stressor.  Cohen, 10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  

However, effective July 13, 2010, VA amended its regulations concerning service connection for PTSD to relax the evidentiary standard for an in-service stressor under certain circumstances.  The currently applicable regulations provide that service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  See 38 C.F.R. § 3.304(f)(3) (2010).  These amended provisions apply to all claims that are received or are pending before VA on or after July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran contends that he currently has PTSD as a result of stressful experiences while serving on active duty in the Gulf War from 1990 to 1991.  Specifically, he has consistently reported seeing numerous dead and mutilated bodies while going out to retrieve damaged or disabled vehicles for repairs in his duties on a recovery team.  The Veteran has also reported fearing for his life on a regular basis due to being in a dangerous and chaotic area.  For example, he described hearing SCUD missiles in the area on most nights, as well as having to drive a certain vehicle that was equipped with a machine gun because the others on his crew were not trained for that.  The Veteran has stated that he began to have sleeping problems during this period of service due to being stressed out and afraid all the time, and he has had symptoms including distressing dreams and flashbacks of dead bodies and being attacked since returning from service.  See, e.g., July 1997 VA mental disorders examination (pertaining to prior claim); April 1998 Decision Review Officer (DRO) hearing transcript (pertaining to prior claim); August 1998, October 2002, November 2003, and August 2004 VA treatment records; September 2006 notice of disagreement; April 2011 Board hearing transcript.

The Board first observes that the Veteran was not diagnosed with PTSD during service, and the evidence of record does not establish that he engaged in combat with the enemy as contemplated by 38 U.S.C.A. § 1154(b).  Rather, the Veteran denied seeking any mental health treatment during service, and he was subsequently diagnosed and treated by his VA providers.  Further, while the Veteran reported receiving small arms fire from snipers when he first arrived in Saudi Arabia in 1990, this is not documented or corroborated by other evidence of record.  

However, the Board finds that several of the Veteran's reported stressors are related to a fear of hostile military activity, as they involved threatened or actual death or serious injury to himself and others, and the Veteran's response included fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010).  Additionally, the Board finds that these incidents are consistent with the places, types, and circumstances of the Veteran's service.  In this regard, service personnel records confirm that he served in Saudi Arabia from November 1990 to April 1991, his military occupational specialty was armor crewman, and his primary duty was "wveh" repairer.  The Veteran was also qualified to operate an M-16 rifle.  See, e.g., DA Form 2-1, DD Form 214.  The Board finds that the reported stressors concerning having to retrieve vehicles that were damaged or disabled, seeing dead bodies in or around such vehicles, and fear of being attacked by hostile military or terrorist forces, are consistent with the circumstances and duties of this service.  Therefore, the  Veteran's lay testimony alone is sufficient to establish the occurrence of the reported stressors under the currently applicable regulations.  

As also required under the currently applicable regulations, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to the reported stressors as summarized above, as determined by a VA psychiatrist or psychologist.  The Board notes that VA treatment records reflect several diagnoses including chronic PTSD, recurrent major depression with psychotic features, poly-substance abuse and dependence, cocaine abuse, personality disorder, psychosis not otherwise specified (NOS), depression NOS, anxiety disorder NOS, rule out schizophreniform disorder, and schizoaffective disorder.  See, e.g., records dated in August 1998, November 2003, August 2004, January 2005, and August 2005.  Several VA providers and examiners, including both psychologists and psychiatrists, have diagnosed the Veteran with chronic PTSD based on his Gulf War service and the reported stressors as summarized above.  See, e.g., April 1997 and October 2004 examination reports; August 1998 discharge summary; August 2004 treatment record.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. 128.  Further, the October 2004 examiner specifically stated that the Veteran met the criteria for a PTSD diagnosis pursuant to DSM-IV criteria based on these reported stressors.  The most recent VA treatment record in the claims file, dated in August 2005, also includes a diagnosis of chronic PTSD based on similar symptoms as reported otherwise during the course of the appeal.  Moreover, the other diagnosed disorders are included in the scope of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In addition, the Board acknowledges that the Veteran reported being unable to sleep due to dreams of being killed prior to service in Operation Desert Storm in a March 1995 VA mental health treatment session.  Nevertheless, the Veteran reported during a July 1997 VA mental disorders examination that his life was "normal and enjoyable" prior to being deployed in 1990, and he was "not the same person" afterwards.  The Veteran's wife also indicated at that time that the Veteran appeared very different after he returned from deployment, and even their kids had noticed.  Similarly, the Veteran reported to his VA provider in October 2002 that, although he was "always somewhat suspicious and paranoid," the majority of his problems (including relative social isolation) began after he returned from the Gulf War.  The Veteran and his wife are competent to report observable mental health symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Further, these reports are consistent with the other VA treatment records, as well as with the Veteran's statements in support of his claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).

Based on the foregoing lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he currently has PTSD, and such disability has been linked to his reported in-service stressors by a VA psychologist or psychiatrist.  As discussed above, the Board further finds that such stressors are related to a fear of hostile military or terrorist activity that is consistent with the circumstances of the Veteran's service.  Therefore, service connection is warranted for PTSD.  See 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

Service connection for PTSD is granted.


REMAND

As noted above, in a January 2008 administrative determination, the RO reduced the Veteran's disability compensation payments effective November 1, 2000, due to incarceration following a felony conviction.  On January 14, 2008, the RO received a written statement from the Veteran indicating that he "[did] not agree" with this determination and making arguments in support of his claim.  As this communication was received within one year following the initial unfavorable decision, the Board interprets it as a timely notice of disagreement (NOD) concerning the January 2008 administrative determination.  See 38 C.F.R. §§  20.201, 20.302 (2010).  The Board acknowledges that the RO subsequently resumed full disability compensation payments effective April 9, 2009, based on the Veteran's submission of his inmate summary on that date.  See August 2009 administrative determination.  However, this did not address the Veteran's arguments that his payments should not have been reduced effective November 1, 2000, or for the period from that date until April 9, 2009.  As the Veteran has not yet been provided with a SOC as to this issue, the case must be remanded for that purpose.  See Manlincon, 12 Vet. App. at 240.  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of whether reduction of the Veteran's disability compensation payments for the period from November 1, 2000, to April 9, 2009, due to incarceration was proper, after consideration of all evidence of record.  See 38 C.F.R. §§ 19.29-19.30; Manlincon, 12 Vet. App. at 240.  The Veteran should be advised that a substantive appeal has not been received concerning this issue, as well as of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Thereafter, if a timely substantive appeal is filed and subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  See Smallwood, 10 Vet. App. at 97.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


